Citation Nr: 1703440	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-35 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, claimed as locking of the elbows.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability, claimed as locking of the knees.

4.  Entitlement to service connection for a disability manifested by chest pain.

5.  Entitlement to service connection for bilateral lower extremity numbness, to include as due to a back disability.

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for a gastrointestinal disability, to include frequent bowel movements.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 1994.

This matter came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2012.  A transcript of the hearing is of record.

The instant issues were remanded for additional development in August 2012 and November 2014.  The November 2014 Board decision also granted service connection for tinnitus and denied service connection for hypertension.  While the appeal was most recently in remand status, the agency of original jurisdiction (AOJ) granted service connection for posttraumatic stress disorder (PTSD).  The Board notes that the issue was previously characterized as entitlement to service connection for an acquired psychiatric disorder to include depression and somatoform disorder, which was acknowledged by the AOJ in the October 2015 rating decision that granted service connection.  As this action constitutes a full grant of the benefit sought on appeal (service connection for an acquired psychiatric disorder), this issue will no longer be addressed by the Board.  

As noted by the Board in November 2014, the issue of entitlement to service connection for a pulmonary disability has been raised by the record, but not adjudicated by the AOJ.  See December 2012 Report of General Information.  Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a bilateral elbow disability, a back disability, a bilateral knee disability, chest pain, bilateral lower extremity numbness, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

2.  There is no current diagnosis of a gastrointestinal disability.

3.  A headache disability was not manifest in service or within one year following discharge from service; headaches are unrelated to service, and did not result from undiagnosed illness shown during active service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A gastrointestinal disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

3.  A headache disability was not incurred in or aggravated by active service, nor may it be presumed to be related to service, to include that in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in October 2009 discussed the evidence necessary to support the Veteran's claims.  It advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  It also explained the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  VA examinations were conducted, and the Board finds that the most recent examinations are adequate in that they were carried out by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings and conclusions.  

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence of diseases of the central nervous system (e.g., sensorineural hearing loss and migraines) may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 81 FR No. 200, pp. 71382-71384 (October 17, 2016).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

      
Bilateral Hearing Loss Disability

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

On enlistment examination in April 1990, the Veteran denied hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
20
LEFT
20
10
10
30
20

No comment was made by the examiner in the summary of defects and diagnoses.  The Veteran was deemed to be qualified for Marine Corps service.  

Audiometric testing in September 1992 indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
10
5
LEFT
20
25
30
15
10

On examination at release from active duty in January 1994, the Veteran denied hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
15
20
20
20
25

In the summary of defects and diagnoses, the examiner indicated mild bilateral hearing loss and noted that there had been no significant change since the Veteran's initial audiogram.  He also indicated that the hearing loss was not considered disabling.  He concluded that the Veteran was qualified for release from active duty.

On VA audiology examination in November 2009, the Veteran's chief complaint was that he was hard of hearing.  He reported difficulty hearing and understanding conversational speech.  He indicated that he was in the infantry, and that he was exposed to noise from mortars, dragons, and SMAWS, that for the previous 14 years, he had worked for the U.S. Postal Service.  He denied recreational noise exposure.   Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
35
LEFT
5
15
25
25
40

Speech recognition scores were 100 percent bilaterally.  The diagnosis was bilateral sensorineural hearing loss.  

During his March 2012 hearing, the Veteran described his exposure to acoustic trauma during service.  He noted that two years previously, he had been told by a VA provider that he had a five percent hearing loss.  

An additional VA examination was conducted in May 2015.  Audiometric testing revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
35
40
LEFT
5
20
30
40
45

Speech recognition scores were 96 percent bilaterally.  The examiner indicated that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz.  She concluded that hearing loss was not caused by service.  She indicated that multiple audiograms from 1989 to 1994 were reviewed, and that hearing sensitivity was within the range of normal from 500 to 4000 Hertz.  She stated that there were no permanent positive significant threshold shifts from service entrance to exit.  She acknowledged that there was preexisting hearing loss noted at 6000 Hertz, but with no significant threshold shift between 1989 and 1994.  She also acknowledged that there was some variance on audiograms from 1990 to 1994 but that hearing sensitivity was within the range of normal.  She indicated that The Institute of Medicine (IOM) conducted a study in 2006 which found no scientific basis for the concept that hearing loss that develops many years after exposure is causally related to that exposure.  She concluded that, based on normal hearing sensitivity on separation from service, no permanent significant threshold shifts noted at separation, and the IOM study, it was less likely than not that hearing loss was related to or caused by military noise exposure.  

Having carefully reviewed the evidence pertaining to this claim, the Board has determined that service connection is not warranted.  While the evidence reveals that the Veteran has current hearing loss disability, the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  Rather, while the May 2015 VA examiner acknowledged that hearing loss was noted at 6000 Hertz during enlistment examination, she pointed out that there was no significant threshold shift between 1989 and 1994.  She also acknowledged that there was some variance on audiograms from 1990 to 1994, but that hearing sensitivity was within the range of normal.  She concluded that, based on normal hearing sensitivity on separation from service, no permanent significant threshold shifts noted at separation, and a pertinent study, it was less likely than not that hearing loss was related to or caused by military noise exposure.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.     

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  The Veteran's lay statements were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate for the purpose of deciding this claim. 

To the extent that the Veteran asserts that his current hearing loss disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss disability, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

      Gastrointestinal Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a gastrointestinal disability.  On separation examination in January 1994, the Veteran's abdomen and viscera were normal.  He denied frequent indigestion and stomach or intestinal trouble.  

A June 2008 VA treatment record reflects the Veteran's denial of chronic constipation, diarrhea, melena, hematochezia, weight loss, loss of appetite, nausea, and vomiting.  Objectively, bowel sounds were normal, and the Veteran's abdomen was nontender.  A February 2009 VA primary care physician note indicates that the Veteran's abdomen was nontender, with normal bowel sounds.  An October 2009 VA treatment record notes the Veteran's complaint of an upset stomach.  

On VA examination in November 2009, the Veteran reported a gastrointestinal condition with frequent bowel movements.  He specified that he averaged two bowel movements per day and one time per night, and that they were occasionally loose and watery, but without blood.  He denied melena, abdominal pain or cramping, and fever or chills.  He endorsed occasional night sweats.  He reported that his weight was up and down and that his appetite was bad.  He endorsed occasional indigestion, three times per week, lasting seconds.  He denied taking medication for indigestion or loose stool.  He also denied any history of trauma, hospitalization, and surgery.  The diagnoses included two loose to watery stools per day, never constipated, etiology unknown.  

A January 2010 VA treatment record indicates normal bowel sounds and a soft abdomen.  

During his March 2012 hearing, the Veteran reported that he had gastrointestinal symptoms to include frequent bowel movements.  He indicated that his symptoms began in the late 1990s.  He denied having experienced them during his time in Southwest Asia.  He stated that he had reported the symptoms to his VA primary care physician but had been prescribed no medication.  

On VA examination in October 2012, the examiner indicated that the Veteran did not currently have a diagnosis of an intestinal condition, and that he had not ever been diagnosed with such.  He noted the Veteran's report of daily loose stool since the mid-1990s.  He also noted that no medication was required.  He indicated that service treatment records were negative for an intestinal condition, and that the Veteran did not have a current diagnosis.  He pointed out that complaints of diarrhea were a nonspecific symptom and that the Veteran did not meet the criteria for a diagnosis of irritable bowel syndrome.  He stated that the Veteran did not have a current medical condition consistent with the concept of a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; rather, he noted that the symptomatology could be explained based on standard medical definitions and practice.  The examiner concluded that it as less likely than not that nonspecific diarrhea is etiologically related to Gulf War service.  

On VA examination in May 2015, the examiner indicated that there was no diagnosis of an intestinal condition, and that the Veteran had not ever been diagnosed with such.  In reaching this conclusion, the examiner considered the Veteran's reported history of frequent loose stools.  A July 2015 addendum report indicates that service treatment records were reviewed.  The examiner indicated that there was no diagnosis of a gastrointestinal condition during active service, and no current diagnosis.  

Upon careful review of the record, the Board concludes that service connection is not warranted for a gastrointestinal disability.  In this regard, there is no indication of this claimed disability during service, in the years following service, or currently.  While the Veteran has reported frequent bowel movements and diarrhea, there has been no medical diagnosis rendered with regard to those reported symptoms.  Moreover, the October 2012 VA examiner concluded that the Veteran did not have a current medical condition consistent with the concept of a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; rather, he noted that the symptomatology could be explained based on standard medical definitions and practice.  The May 2015 examiner concluded that there was no diagnosis of a gastrointestinal condition during active service, and no current diagnosis.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223   (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he a gastrointestinal disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disability, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Headaches

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a headache disability.  On separation examination in January 1994, the Veteran was neurologically normal.  He denied frequent or severe headache and dizziness or fainting spells.  

On VA examination in November 2009, the Veteran endorsed occasional headaches, two or three times per week.  He indicated that they were mild to moderate, and never severe.  He described them as frontal, without radiation.  He denied associated nausea or vomiting, and blurred vision or diplopia.  He indicated that he was slightly sensitive to light, but not to sound or smell.  He denied incapacitation from the headaches and indicated that he did not take medication for them.  He denied a history of head injury.  On physical examination, the Veteran was neurologically intact.  The diagnosis was tension headaches.  

A February 2010 VA computed tomography (CT) report indicates the Veteran's reported history of headaches, facial numbness, and vertigo.  The radiologist indicated that there were no significant abnormalities, including no visible explanation or etiology of the Veteran's reported symptoms.  A CT of the cervical spine was also normal.  

During his March 2012 hearing, the Veteran testified that his headaches had started in 1998 or 1999, and that he had reported them to his VA physician.  He indicated that he did not have a diagnosis.  He related his belief that he had a neurological condition as the result of his Gulf War service.  

On VA examination in October 2012, the diagnosis was tension headaches.  The Veteran endorsed pulsating or throbbing head pain, pain localized to one side of his head, and sensitivity to sound.  He denied characteristic prostrating attacks.  The examiner indicated that there was no indication of headaches in the service treatment records.  He further noted that with respect to the question of an undiagnosed illness, the Veteran did not exhibit a disability pattern that was consistent with that concept.  He stated that the Veteran did not have a current medical condition consistent with the concept of a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; rather, he noted that the symptomatology could be explained based on standard medical definitions and practice.  He pointed out that no increased risk of headaches had been found to be associated with service in the Gulf War, and concluded that it was less likely than not that headaches were etiologically related to Gulf War service.  

On VA examination in May 2015, the diagnosis was tension headaches.  The Veteran described his headaches as pulsating, arising in the occiput and intermittently associated with visual disturbances and disequilibrium.  He reported that he took over the counter medication with minimal benefit.  In a July 2015 addendum, the examiner concluded that headaches were not related to service.  She reasoned that there was no indication of headaches during service, and that it was therefore less likely than not that headaches had their onset in service or were related to service.  

Upon careful review of the record, the Board concludes that service connection is not warranted for the claimed headache disability.  The most competent and probative evidence of record does not etiologically link the reported headaches to service or any incident or exposure therein.  Rather, the October 2012 VA examiner stated that the Veteran did not have a current medical condition consistent with the concept of a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; rather, he noted that the symptomatology could be explained based on standard medical definitions and practice.  He pointed out that no increased risk of headaches had been found to be associated with service in the Gulf War, and concluded that it was less likely than not that headaches were etiologically related to Gulf War service.  Moreover, the May 2015 examiner concluded that headaches were unrelated to service.  In assigning high probative value to these opinions, the Board notes that the physicians reviewed the claims file, specifically discussed evidence contained in the claims file, obtained a history from the Veteran to include his in-service exposures, and conducted complete examinations.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA physicians' opinions to be of greater probative value than the lay statements of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that the Veteran asserts that his reported headaches are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of these current diagnoses because he does not have the requisite medical knowledge or training in respiratory disorders, and because these matters are beyond the ability of a lay person to observe.  See Rucker; see also See Jandreau.  

The grant of service connection requires competent evidence to establish the Veteran's diagnoses and, as in this case, relate them to service.  The preponderance of the evidence is against finding that the Veteran's reported headaches are related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to service connection for a headache disability is denied.


REMAND

Claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In the November 2014 remand, the Board noted that a 2012 VA examiner had commented that the Veteran's claimed back, knee, and elbow disabilities, as well as his complaints of chest pain, were exacerbated by his psychiatric disorder.  The Board determined that these issues were inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder.  As noted, service connection for PTSD was granted while the appeal was most recently in remand status; however, the question of whether the Veteran's claimed complaints of chest pain or the claimed back, knee, and elbow disabilities are caused or aggravated by the service-connected PTSD has not been addressed.  An opinion addressing this question should be obtained.

Regarding the claim of entitlement to service connection for bilateral lower extremity numbness, the Board first notes that this issue is inextricably intertwined with the issue of entitlement to service connection for a back disability, which is being remanded pursuant to the discussion above.  Accordingly, the Board will not address this issue pending completion of the development and readjudication directed by this remand.  

With respect to the Veteran's claimed insomnia, the November 2014 remand directed that an opinion be obtained regarding whether insomnia is a manifestation of a diagnosed psychiatric disorder, or a separate disability.  This question was not addressed in the subsequent VA examination.  Clarification must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether his claimed back, knee, and elbow disabilities, as well as his complaints of chest pain, are caused or aggravated by his now service-connected PTSD; and whether his claimed insomnia is a manifestation of his service-connected PTSD or a separately diagnosable disability.    

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether insomnia or chronic sleep impairment is a separate disability or part and parcel to the Veteran's service-connected PTSD.  If the examiner determines that it is a separate disability, he must provide an opinion as to whether it is at least as likely as not that the separate disorder had its onset during active service or was caused by or otherwise related to service.  

The examiner should also provide an opinion regarding whether it is at least as likely as not that any elbow, knee or back disability, or disability manifested by chest pain, was caused or aggravated by the service-connected PTSD.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Review the examination report(s) to ensure that it  complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


